DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed March 2, 2022. Claims 1, 3, 7-17, 19 and 21-26 are pending, claims 1 and 16 are amended, claims 2, 4-6, 18 and 20 are cancelled, and claims 21-26 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites that “the flat tube includes one bent tube portion such that the condenser has a U-shape when viewed in plan”. It is unclear how the bent tube portion affects the shape of the flat tube in plan view. It is understood from the specification, paragraph 39, that Fig.4 shows a plan view of the condenser and the intersection bent portion (300) creates a U-shape in plan view. Therefore, it is interpreted that the flat tube includes one intersection bent portion such that the condenser has a U-shape when viewed in plan.
Claim 26 recites that “the flat tube includes at least two bent tube portion that are separated by an intermediate heat exchange surface such that at least a portion of the condenser has an S-shape when viewed in plan”. As discussed with regards to claim 25 above, it is unclear how the bent tube portion affects the shape of the flat tube in plan view. It is understood from the specification, paragraph 42, that Fig.7 shows a plan view of the condenser and the intersection bent portions (300-1 and 300-2) create an S-shape in plan view. Therefore, it is interpreted that the flat tube includes at least two intersection bent portions such that the condenser has an S-shape when viewed in plan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-15 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink (US 3,416,600).
In regards to claim 1, Fink discloses
A condenser (Fig.1 and col.1 lines 30-31) for a refrigerator, the condenser comprising:
a heat exchange unit (10) configured to receive, at one side thereof, refrigerant which has been compressed in a compressor, to perform heat exchange between the refrigerant and air and to discharge the refrigerant, which has exchanged heat with the air, to an evaporator (col.1 lines 30-31, since the heat exchanger is a condenser, it is understood that refrigerant is received from a compressor and discharged to an evaporator; in addition, the limitation “for a refrigerator” is intended use),
wherein the heat exchange unit includes a flat tube (11), through one end of which the refrigerant is introduced (via inlet header 12) and through a remaining end of which the refrigerant is discharged (via outlet header 13), thereby performing heat exchange between the refrigerant and the air (see also Fig.5),
wherein the flat tube includes at least one bent tube portion (Figs.3 and 4) defining plural rows of tubes (Fig.3, a single tube 11 is bent to form three rows 27-29), which are spaced apart from each other in an up-and-down direction (Figs.3 and 4),
wherein the plural rows of tubes define an intersection bent surface (Fig.1, U-shape bend), which has a predetermined curvature and intersects the up-and-down direction (Figs.1 and 2, the curvature from one flat portion of the tube to another includes a predetermined curvature),
wherein the bent tube surface of the intersection bent portion and a bent surface of the bent tube portion are disposed in a direction so as to intersect each other (the U-shape bend shown in Figs.1 and 2 intersects with the bent tube portion shown in Figs.2-4),
wherein the intersection bent portion has a radius of curvature which is larger than a radius of curvature of the bent tube portion (Figs.1 and 3, the radius of curvature of the U-bend is larger than the radius of curvature of the bend in the tube shown in Fig.3),
wherein the flat tube has a longer side which is positioned parallel to the bent surface of the intersection bent portion (Figs.1 and 2, the horizontal portion shown in Fig.1 combined with the bent portions of the U-bend form a longer side),
wherein the longer side of the flat tube is positioned in a direction so as to intersect a bent surface of the bent tube portion (Figs.1 and 2, the horizontal portion intersects with the direction of the bent tube portion), and
wherein each of the bent tube portions connects left ends or right ends of adjacent pairs of the plurality of rows of tubes (Figs.3 and 5, pair 27 and 28 is connected by one bent tube portion and pair 28 and 29 is connected by another bent tube portion), and the flat tube is configured such that the plural rows of tubes are layered in the up-and-down direction in a zigzag fashion (Fig.5 shows a zigzag pattern).
In regards to claim 3, Fink discloses that the flat tube has a horizontal width which is larger than a vertical thickness of the flat tube (Figs.3 and 7).
In regards to claim 7, Fink discloses that a ratio of a radius of curvature of the intersection bent portion to a horizontal width of the flat tube is 3-5:1 (Figs.1 and 3).
In regards to claim 8, Fink discloses that a ratio of the bent tube portion to a vertical thickness of the flat tube is 5.5-7:1 (Figs.1 and 3).
In regards to claim 9, Fink discloses that a ratio of a vertical thickness of the flat tube to a pitch of the plural rows of tubes is 1:5.5-7 (Fig.3).
In regards to claim 10, Fink discloses an inflow header (12) configured to supply the refrigerant, which has been compressed in the compressor, to the heat exchange unit, and an outflow header (13) through which the refrigerant, which has exchanged heat with the air in the heat exchange unit, flows, wherein the inflow header is connected to the one end of the flat tube, and the outflow header is connected to the remaining end of the flat tube (Fig.3).
In regards to claim 11, Fink discloses a fin (30) connecting the plural rows of tubes to each other in order to transfer heat.
In regards to claim 12, Fink discloses that the plural rows of tubes define two heat exchange surfaces, which face each other (Fig.3).
In regards to claim 13, Fink discloses that the bent surface of the bent tube portion is parallel to the up-and-down direction (Fig.3).
In regards to claim 14, Fink discloses that the intersection bent surface is perpendicular to the up-and-down direction (Figs.1 and 2).
In regards to claim 15, Fink discloses that a direction in which the air flows is parallel to the bent surface of the intersection bent portion and intersects the bent surface of the bent tube portion (Figs.1-3).
In regards to claim 22, Fink discloses that a pitch of the row of the tubes corresponds to a diameter of the bent tube portion (Fig.3).
In regards to claim 23, Fink discloses that the flat tube has a rectangular cross-sectional shape (Fig.7).
In regards to claim 24, Fink discloses that the flat tube has an oval cross-sectional shape (Fig.6, the tubes have an oval cross sectional shape).
In regards to claim 25, Fink discloses that the flat tube includes one bent tube portion such that the condenser has a U-shape when viewed in plan (Fig.1, see 112(b) above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0323229, herein Kim) in view of Fink.
In regards to claim 16, Kim discloses
A refrigerator (Fig.10, R) comprising:
a body having a storage compartment for storing foodstuffs (Fig.10, not shown, however, it is understood that the refrigerator has a storage compartment);
a door configured to open and close the body (not shown in the figures however, it is understood that the refrigerator has a door); and
a condenser (10) configured to condense refrigerant for cooling the storage compartment,
wherein the condenser includes a heat exchange unit (Fig.5) configured to receive at one side thereof the refrigerant, which has been compressed in a compressor, to perform heat exchange between the refrigerant and air and to discharge the refrigerant, which has exchanged heat with the air, to an evaporator, wherein the heat exchange unit includes a flat tube (31a), through one end of which the refrigerant is introduced and through a remaining end of which the refrigerant is discharged (via headers 20a), thereby performing heat exchange between the refrigerant and the air, and
wherein the plural rows of tubes define an intersection bent surface (35a), which has a predetermined curvature and intersects the up-and-down direction (Fig.5).
Kim does not disclose that the flat tube includes at least one bent tube portion defining plural rows of tubes, which are spaced apart from each other in an up-and-down direction.
Fink teaches a condenser (Fig.1) comprising a heat exchange unit (10) that includes a flat tube (11), wherein the flat tube includes at least one bent tube portion (Figs.3 and 4) defining plural rows of tubes (27-29), which are spaced apart from each other in an up-and-down direction (Figs.3 and 4),
wherein the bent tube surface of the intersection bent portion and a bent surface of the bent tube portion are disposed in directions so as to intersect each other (the U-shape bend shown in Figs.1 and 2 intersects with the bent tube portion shown in Figs.2-4),
wherein the intersection bent portion has a radius of curvature which is larger than a radius of curvature of the bent tube portion (Figs.1 and 3, the radius of curvature of the U-bend is larger than the radius of curvature of the bend in the tube shown in Fig.3),
wherein the flat tube has a longer side which is positioned parallel to the bent surface of the intersection bent portion (Figs.1 and 2, the horizontal portion shown in Fig.1 combined with the bent portions of the U-bend form a longer side),
wherein the longer side of the flat tube is positioned in a direction so as to intersect the bent surface of the bent tube portion (Figs.1 and 2, the horizontal portion intersects with the direction of the bent tube portion), and
wherein each of the bent tube portions connects left ends or right ends of adjacent pairs of the plurality of rows of tubes (Figs.3 and 5, pair 27 and 28 is connected by one bent tube portion and pair 28 and 29 is connected by another bent tube portion), and the flat tube is configured such that the plural rows of tubes are layered in the up-and-down direction in a zigzag fashion (Fig.5 shows a zigzag pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s flat tube to include at least one bent tube portion defining plural rows of tubes, which are spaced apart from each other in an up-and-down direction, directions of the bent tube surface of the intersection bent portion and a bent surface of the bent tube portion intersecting each other, wherein each of the bent tube portions connects left ends or right ends of adjacent pairs of the plurality of rows of tubes, and the flat tube is configured such that the plural rows of tubes are layered in the up-and-down direction in a zigzag fashion as taught by Fink in order to equalize thermal transfer conditions using a serpentine structure (see Fink, Abstract).
In regards to claim 17, Kim discloses that the intersection bent surface is perpendicular to the up-and-down direction (Fig.5).
In regards to claim 19, Kim in view of Fink discloses that a direction in which the air flows is parallel to the bent surface of the intersection bent portion and intersects the bent surface of the bent tube portion (Fink, Figs.1 and 2).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that a pitch of the row of the tubes is smaller than a diameter of the bent tube portion.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the flat tube includes at least two bent tube portion that are separated by an intermediate heat exchange surface such that at least a portion of the condenser has an S-shape when viewed in plan.

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. Applicant remarks on page 11 that the ducts 11 are bent into stadium shape having straight sides and curved corners and do not include "an intersection bent surface, which has a predetermined curvature". As shown in Fig.1 of Fink, the condenser has an intersection bent surface (vertical portion viewed in plan curving into the horizontal portion) which has a predetermined curvature. The limitation may be amended to include the term “continuous” in order to better represent the difference between the present application and Fink as the curvature from one end of the tube to the other end of the tube is continuous similar to the curvature disclosed by Kim.
Applicant further remarks on page 12 that Fink discloses multiple parallel paths between headers (12 and 13), and thereby does not disclose that each of the bent tube portions connects left ends or right ends of adjacent pairs of the plurality of rows of tubes, and the flat tube is configured such that the plural rows of tubes are layered in the up-and-down direction in a zigzag fashion. However, the multiple parallel paths (i.e. the flow passages 17-20) do not teach away from the left or right ends of the tubes being connected to adjacent rows as shown in Figs.3 and 5, nor from the rows of tubes being layered in the up-and-down direction in a zigzag fashion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763 

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763